Order, Supreme Court, New York County (Edward J. Greenfield, J.), entered May 5, 1989, which granted defendant’s summary judgment motion and dismissed plain*309tiffs cross motion for summary judgment, unanimously affirmed, without costs.
After plaintiff consigned certain precious stones to another jeweler, the stones were stolen from that jeweler’s unattended car. Plaintiff’s subsequent insurance claim was denied by his insurer because the loss did not occur on the premises specified in the policy, or in possession of certain types of employees or agents in transit. Moreover, an exclusionary provision served to void coverage where the loss claimed resulted from property being left in an unattended vehicle. Accordingly, we find that plaintiffs insurance claims were outside the scope of his policy. Concur—Kupferman, J. P., Carro, Rosenberger, Ellerin and Rubin, JJ.